Citation Nr: 1139703	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to recognition of status as a claimant for purposes of establishing eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits, as well as death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1986.  The Veteran died in December 2005.  The appellant in this matter seeks to be recognized as the Veteran's surviving spouse for purpose of obtaining VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 administrative decision by the VA Regional Office (RO) in Little Rock, Arkansas, denying entitlement to VA death benefits on the basis of continuous cohabitation having not been established.  

In a March 2009 decision, the Board denied the appellant's status as the Veteran's surviving spouse.  Thereafter, the appellant appealed the Board's denial of her claim to the United States Court of Appeals for Veterans Claims (CAVC).  In September 2010, the CAVC issued a Memorandum Decision vacating the Board's decision with respect to the claim, as the CAVC determined that the Board did not provide an adequate discussion of the reasons and basis for its findings and conclusions in light of the facts of the case and the relevant laws and regulations.  


FINDINGS OF FACT

1.  The appellant and Veteran were married in June 1990.

2.  The Veteran died in December 2005.

3.  At the time of the Veteran's death, the appellant and the Veteran were not cohabitating.

4.  The evidence of record indicates that while the Veteran and the appellant were separated and living apart at the time of the Veteran's death; the separation was likely of mutual consent of the Veteran and the appellant and without fault of the appellant.  The evidence does not show that the separation resulted from any misconduct or communication of a definite intent to end the marriage by the appellant.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria for recognition of status as a claimant, as the surviving spouse of the Veteran, are met.  38 U.S.C.A. §§ 101, 103, 1102 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Eligibility as a Surviving Spouse

Pertinent VA laws and regulations provide that VA death benefits may be paid to a surviving spouse who was married to the Veteran:  (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54; see 38 U.S.C.A. § 1102.  Spouse means a person of the opposite sex who is a wife or husband and the term surviving spouse means a person of the opposite sex who is a widow or widower provided the marriage meets the requirements of 38 C.F.R. § 3.1(j), 38 C.F.R. § 3.50.  A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 103(c).  

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (emphasis added).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Stuck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Factual Background 

The appellant seeks to have VA recognize her as the Veteran's surviving spouse for the VA benefits purposes.  She essentially maintains that while she and the Veteran were not cohabitating at the time of his death, they were still legally married.  She claims that she is exempt from the requirement of continuous cohabitation because their separation was due to mutual consent.  According to the appellant, both she and the Veteran agreed that they could not peacefully live together, so they maintained their marriage while living in separate residences.  She asserts that neither party wished to end the marriage and that their relationship continued up until his death.  

Certain facts in this case are not in dispute.  The evidence of record establishes that the appellant and Veteran were married in June 1990.  The Veteran's death certificate reflects that he died from prostate cancer in December 2005, in California, his state of residence.  At the time of his death, the Veteran and the appellant did not live together.  Although there is no evidence that either the Veteran or the appellant ever filed for a formal divorce or formal separation, his death certificate indicates he was divorced.  The informant for the information on the death certificate was listed as E.C., his mother.

The appellant submitted a claim for VA death benefits in May 2006.  On her application, she indicated that she and the Veteran did she did not live continuously with the Veteran from the date of their marriage until the date of his death.

It is noted that the Veteran never filed a claim for VA benefits during his lifetime, therefore he did not directly provide any information to VA regarding his martial history.

In November 2006, the RO received a statement from the appellant providing further details of her marriage to the Veteran.  According to the appellant, she lived with the Veteran for two years after their marriage, until 1992 when they separated.  She reported that she lived with her mother, but that she "went back and forth" to be with the Veteran.  She also indicated that she began to receive Supplemental Security Income (SSI) from the Social Security Administration (SSA) in August 1992, and as a result, she moved into a separate residence in order to maintain these benefits.  She stated that she continued to see the Veteran after she moved to a separate residence and that they discussed living together, but that they ultimately determined that it was easier for them "to get along" if they lived separately.  The appellant stated that she moved to Arizona in 1996 to be with her daughter and grandchild.  She moved back to California in January or February 1997 and resided with her mother.  She also reported that she moved to Arizona in 2002, where she currently resides, and that she visited the Veteran in California whenever she could.  

In support of her claim, the appellant submitted letters dated in November 2006 from her friend, T.B. and her sister, M.C.  In the letters, both women stated that the appellant and Veteran were married but that they could not live together as they could not "get along."  It was reported in both letters that the appellant moved to Arizona in 2002 and that she returned to California for visits.

Also received in November 2006 was a copy of the Veteran's December 2005 death certificate, which was accompanied by an Affidavit to Amend Record (of death).  The Affidavit to Amend Record, signed by the appellant and dated in January 2006, requested that the Veteran's marital status be changed on his death certificate to reflect "married" and that the appellant be listed as the informant and surviving spouse.  A death certificate reflecting these requested changes has not been associated with the claims file.

In a statement received in May 2007, the appellant indicated that she moved from the residence she shared with the Veteran in 1992 due to the Veteran's drinking and violent behavior.  According to the appellant, she moved because she feared for her own safety.  She stated that she always hoped things would get better between herself and the Veteran, but they never did.  She reiterated that she and the Veteran were still married at the time of his death.

In June 2007 and July 2007, the RO received letters from the Veteran's mother, in which she reported having no knowledge that the Veteran and appellant were still married.  

The RO obtained the Veteran's private inpatient treatment records dated from November to December of 2005, to include records of his treatment directly prior to his death.  History and physical examination reports, dated in November and December of 2005 reflect the Veteran's report of living alone with his dog; the Veteran denied having a significant other.  The Veteran reported having a daughter, with whom he was estranged, and a son who died at the age of 19.  A November 2005 consultation report reflects a similar reported history, and the Veteran was noted to be single.

In September 2007, the appellant provided further explanation as to her cohabitation with the Veteran.  She again reported living with the Veteran until 1992, at which time she moved to live with her mother in the same city in California.  She reported reconciling with the Veteran and resuming cohabitation from 1993 to 1994.  It was reported that the appellant ceased living with the Veteran in 1995 and that she moved to Arizona in 1996.  She reported returning to live in California in 1997, at which time she lived with family members until she established permanent residence in Arizona in 2002.  The appellant indicated that from 2002 until the time of his death, she visited the Veteran in California.

The appellant reiterated her contentions during her October 2008 testimony before the undersigned.  She reported the she lived continuously with the Veteran until 1992, at which time she became frightened of his violent behavior; as the result of his drinking, she moved from the martial residence.  It was the appellant's testimony that she ultimately decided that she could not live in the same residence as the Veteran after observing how the Veteran turned their house "upside down" during a drinking episode.  As an additional reason for the initial separation, she reiterated that she obtained an apartment separate from the Veteran in order to continue to receive SSI benefits; she testified that the Veteran encouraged and assisted her with obtaining this separate residence.  Although they no longer lived together during this time, the appellant testified that she would spend time with the Veteran two to three times per week and maintained a martial relationship.  In support of her contention that she continued to live in the same city as the Veteran initially following their separation, the appellant submitted photocopies of bills and stamped envelopes showing that she maintained a California address between January 1991 and December 1999.  It was the appellant's testimony that the Veteran never wanted a divorce, and insisted that they remain married.  

Analysis

The fundamental issue in this case is whether the appellant is the "surviving spouse" of the Veteran as defined under 38 C.F.R. § 3.50(b).  It is undisputed that the Veteran and appellant were legally married at the time of the Veteran's death.  No divorce or separation had been finalized prior to his death in December 2005.  In addition, there is also no evidence of record suggesting that the appellant has remarried or has since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  Therefore, the only remaining issue pertinent in determining entitlement to surviving spouse status is whether she is exempted from the requirement of continuous cohabitation under 38 C.F.R. § 3.50(b)(1) because the separation was "procured"  by the Veteran without fault on her part.  The appellant has consistently 
asserted she never intended to permanently end the marriage or to desert the Veteran.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The CAVC's September 2010 Memorandum Decision strongly suggests that it believes the evidence of record indicates that it is likely that the exceptions of 38 C.F.R. §§ 3.50(b)(1), 3.53 apply in this case.  The CAVC specifically points to evidence, including lay statements from the appellant and her sister, and her friend, reveal that the separation was by mutual consent.  As explained above, the Federal Circuit has held that separation by mutual consent generally does not constitute desertion.  It does not break the continuity of cohabitation under 38 C.F.R. § 3.50(b).  Alpough, 490 F.3d at 1358.  That is, a separation by mutual consent is equivalent to a separation "procured" by the Veteran without the fault of the surviving spouse under 38 C.F.R. §§3.53(b).  Id. at 1357.  With regard to the fault of the appellant, the Board emphasizes that the Court has held that the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Gregory, 5 Vet. App. at 112.  In view of the CAVC's interpretation of the evidence in this case, there is insufficient evidence that the appellant was at fault for the separation.  Although the appellant's credibility is questionable, it appears that the separation at the time it occurred was the result of marital discord between the two parties.  Ultimately, it appears that was both the Veteran's and the appellant's decision to live separately in order to maintain harmony within their marriage.  

However, separation by mutual consent would constitute desertion if the separation was induced by some misconduct by the surviving spouse or communication of a definite intent to end the marriage by the surviving spouse; thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Alpough, 490 F.3d at 1357. The Board must accept the statements of the surviving spouse as to the reasons for the separation, in the absence of contradictory information in the record.  38 C.F.R. s 3.53(b).

The evidence in its entirety does not demonstrate the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  It appears likely that the separation was caused, at least initially, by the Veteran and the appellant's mutual agreement to live apart due to an inability to peacefully cohabitate.  The appellant has consistently reported that she and the Veteran were unable to get along due to what she perceived to be his erratic and violent behavior and due to general marital discord.  She supported her assertions by lay statements from her friend and sister to this affect.  The Board finds the appellant's statements, as well as the statements from her sister and friend, to be competent and credible, as there is no contradictory evidence of record to refute these accounts.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determine whether lay evidence is credible.)"   As such, the continuity of cohabitation was not broken and the surviving spouse is exempted from the requirement of continuous cohabitation under § 3.50(b)(1).  

An argument can be made that the separation was due to, at least in part, misconduct by the appellant based on her report of moving to a separate residence in 1992 so that she could continue to receive SSI benefits.  While this reason for separation no doubtedly raises questions regarding the appellant's credibility, it does not rise to level of misconduct on her part.  According to the appellant, the Veteran initiated and consented to her securing her own apartment so that she could maintain her SSI benefits.  As suggested by the CAVC in the September 2010 Memorandum decision, this appears to be a mutually beneficial financial arrangement between both parties, and due to no fault of the appellant.  Since there is no evidence that contradicts the appellant's account surrounding the circumstances of her separation from the Veteran, the appellant's version of events will be accepted as true.  38 C.F.R. § 3.53(b). 

The Board acknowledges that the Veteran reported his marital status in the months prior to his death that as "single."  However, even if the Veteran held himself out in this manner, there is essentially no evidence of record that the initial separation between the parties was caused by the appellant's misconduct or that she had a definite intent to end the marriage.  Indeed, the Veteran failed to provide any specific details whatsoever about the circumstances of his romantic life and whether he ever married.  Moreover, the Veteran's mother had no knowledge of the details of any continuing relationship between the Veteran and the appellant.  The Board reiterates that a failure to reconcile or live with the Veteran after the separation in 1992 does not mean the appellant necessarily intended to desert the Veteran.  Thus, since the weight of the evidence demonstrates the appellant did not intend to permanently desert the Veteran, the parties are deemed to be exempt from the continuous cohabitation requirement under § 3.53, regardless of how long the parties remained separated.  Alpough, 490 F.3d. at 1357.

In summary, the Board finds the preponderance of the evidence demonstrates that the appellant did not intend to desert the Veteran.  As noted above, they were still legally married at the time of his death in December 2005.  The Board also notes that the appellant has not remarried based on the current evidence of record.  Therefore, the Board concludes the appellant is the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  See 38 C.F.R. § 3.50.


ORDER

Recognition as status as claimant for purposes of establishing eligibility for VA DIC benefits, as well as death pension, and accrued benefits, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


